Exhibit 10.2

Execution Version

OMNIBUS AGREEMENT

by and among

OASIS PETROLEUM INC.,

OASIS PETROLEUM LLC,

OMS HOLDINGS LLC,

OASIS MIDSTREAM SERVICES LLC,

OASIS MIDSTREAM PARTNERS LP,

OMP GP LLC

and

OMP OPERATING LLC

This OMNIBUS AGREEMENT (“Agreement”) is entered into on, and effective as of,
the Closing Date (as defined herein) among Oasis Petroleum Inc., a Delaware
corporation (“Oasis”), Oasis Petroleum LLC, a Delaware limited liability
company, OMS Holdings LLC, a Delaware limited liability company, Oasis Midstream
Services LLC, a Delaware limited liability company(“OMS”), Oasis Midstream
Partners LP, a Delaware limited partnership (the “Partnership”), OMP GP LLC, a
Delaware limited liability company and the general partner of the Partnership
(the “General Partner”) and OMP Operating LLC, a Delaware limited liability
company. The above-named entities are sometimes referred to in this Agreement
each as a “Party” and collectively as the “Parties.”

R E C I T A L S:

1. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article II, with respect to certain
indemnification obligations of the Parties to each other.

2. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article III, with respect to the
granting of a license from Oasis to the Partnership Group.

3. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article IV, with respect to the
Partnership Group’s right of first offer and right of first refusal with respect
to the Subject Assets (as defined herein).

In consideration of the premises and the covenants, conditions and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:



--------------------------------------------------------------------------------

ARTICLE I

Definitions

1.1 Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.

“Closing Date” means September 25, 2017.

“Confidential Information” means any proprietary or confidential information of
a Party or its Affiliate, including: trade secrets, scientific or technical
information, design, invention, process, procedure, formula, improvements,
product planning information, marketing strategies, financial information,
information regarding operations, consumer and/or customer relationships,
consumer and/or customer identities and profiles, sales estimates, business
plans, and internal performance results relating to the past, present or future
business activities of a Party or its Affiliates and the consumers, customers,
clients and suppliers of any of the foregoing, and any other information that
that is competitively sensitive or that provides a Party or its Affiliate a
competitive advantage by virtue of it not generally known to the public.
Confidential Information includes such information as may be contained in or
embodied by documents, substances, engineering and laboratory notebooks,
reports, data, specifications, computer source code and object code, flow
charts, databases, drawings, pilot plants or demonstration or operating
facilities, diagrams, specifications, bills of material, equipment, prototypes
and models, and any other tangible manifestation (including data in computer or
other digital format) of the foregoing; provided, however, that Confidential
Information does not include information that a receiving Party can show (A) has
been published or has otherwise become available to the general public as part
of the public domain without breach of this Agreement or a duty of confidence,
(B) has been furnished or made known to the receiving Party without any
obligation to keep it confidential by a third party who has proper authority to
disclose such information to the receiving Party on a non-confidential basis or
(C) was developed independently of Confidential Information or any other
information furnished or made available to the receiving Party as contemplated
under this Agreement or the Services and Secondment Agreement. Information is
not to be considered to be in the public domain for the purposes of this
Agreement unless it is lawfully available to the general public from a single
source without restriction on its use or disclosure. In addition, specific
information is not considered to be in the public domain for purposes of this
Agreement if only a general embodiment or description of such information is
available in the public domain.

“Contribution Agreement” means that certain Contribution Agreement, dated as of
the Closing Date, by and among the General Partner, the Partnership, Oasis and
certain other Oasis Entities and Partnership Group Members, together with the
additional conveyance documents and instruments contemplated or referenced
thereunder.

 

2



--------------------------------------------------------------------------------

“control,” “is controlled by” or “is under common control with” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract, or otherwise.

“Covered Environmental Losses” means any and all Losses (including, without
limitation, the costs and expenses associated with any Environmental Activity or
of any environmental or Toxic Tort pre-trial, trial or appellate legal,
litigation or arbitration work) related to or arising out of or in connection
with:

(a) any violation or correction of a violation of any Environmental Law related
to the ownership or operation of the Partnership Assets; and

(b) any event, action, omission, occurrence or condition that has an adverse
impact on the environment and is associated with or arising from the ownership
or operation of the Partnership Assets (including, without limitation, the
presence of Hazardous Substances at, on, under, about or migrating to or from
the Partnership Assets or the exposure to, or disposal or Release of, Hazardous
Substances arising out of the operation of Partnership Assets, including at
non-Partnership Asset locations where such Hazardous Substances have been
transported or disposed).

“Environmental Activity” means any investigation, study, assessment, evaluation,
sampling, testing, monitoring, containment, removal, disposal, closure,
corrective action, remediation (whether active or passive), risk-based closure
activities, natural attenuation, restoration, bioremediation, response, repair,
cleanup or abatement that is required under any Environmental Law or performed
under any Voluntary Cleanup Program, including, without limitation, the cost and
expense of preparing and implementing any closure, remedial, corrective action,
or other plans required under any Environmental Law or performed under any
Voluntary Cleanup Program, the establishment of institutional or engineering
controls and the performance of or participation in a supplemental environmental
project in partial or whole mitigation of a fine or penalty; provided, however,
that Environmental Activity shall not include the costs of, or associated with,
any project management.

“Environmental Laws” means all applicable federal, state, and local laws,
statutes, rules, regulations, orders, ordinances, judgments, codes, injunctions,
decrees, Environmental Permits and other legally enforceable requirements and
fundamental principles of common law relating to (a) pollution or protection of
the environment (including, without limitation, natural resources), or workplace
health or safety, (b) any Release or threatened Release of, or any exposure of
any natural person or property to, any Hazardous Substance and (c) the
generation, manufacture, processing, distribution, use, recycling, treatment,
storage, transport, handling or disposal of any Hazardous Substance, including,
without limitation, the federal Comprehensive Environmental Response,
Compensation, and Liability Act, as amended by the Superfund Amendments
Reauthorization Act, 42 USC § 9601 et seq., the Resource Conservation and
Recovery Act, 42 USC § 6901 et seq., the Clean Air Act, 42 USC § 7401 et seq.,
the Federal Water Pollution Control Act, 33 USC § 1251 et seq., the Toxic
Substances Control Act, 15 USC § 2601 et seq., the Oil Pollution Act, 33 USC §
2701 et seq., the Safe Drinking Water Act, 42 USC § 300f through 300j, the
Hazardous Materials Transportation Law, 49 USC § 5101 et seq., the Emergency
Planning and Community Right-to-Know Act, 42 USC § 11001 et seq., the

 

3



--------------------------------------------------------------------------------

Endangered Species Act, 16 USC § 1531 et seq., the National Environmental Policy
Act, 42 USC § 4321 et seq., the Occupational Safety and Health Act, 29 USC § 651
et seq., and other federal environmental conservation and protection laws, and
the regulations promulgated pursuant thereto, and any state or local
counterparts, each as amended through and existing on the Closing Date.

“Environmental Permits” means any permit, approval, license, registration,
certification, consent, exemption, variance or other authorization required
under or issued pursuant to any Environmental Law.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“First ROFR Acceptance Deadline” is defined in Section 4.3(a).

“GP Change of Control” means any of the following events: (i) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the General Partner’s assets to any
other Person, unless immediately following such sale, lease, exchange or other
transfer such assets are owned by Oasis or an Affiliate of Oasis or, if
applicable, an Oasis Successor or an Affiliate of an Oasis Successor; (ii) the
dissolution or liquidation of the General Partner; (iii) the consolidation or
merger of the General Partner with or into another Person (other than Oasis or
an Affiliate of Oasis or, if applicable, an Oasis Successor or an Affiliate of
an Oasis Successor), other than any such transaction where (a) the outstanding
Voting Securities of the General Partner are changed into or exchanged for
Voting Securities of the surviving Person or its parent and (b) Oasis or an
Affiliate of Oasis or, if applicable, an Oasis Successor or an Affiliate of an
Oasis Successor, own, directly or indirectly, not less than a majority of the
outstanding Voting Securities of the surviving Person or its parent immediately
after such transaction; and (iv) a “person” or “group” (within the meaning of
Sections 13(d) or 14(d)(2) of the Exchange Act), other than Oasis or its
Affiliates or, if applicable, an Oasis Successor or its Affiliates, being or
becoming the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act) of more than 50% of all of the then outstanding Voting Securities
of the General Partner, except in a merger or consolidation that would not
constitute a Change of Control under clause (iii) above. For the avoidance of
doubt, an Oasis Change of Control shall not in and of itself constitute a GP
Change of Control.

“GP Conflicts Committee” means a Conflicts Committee (as defined in the
Partnership Agreement); provided, that following an Oasis Change of Control, no
member of the GP Conflicts Committee shall be a director or officer of Oasis
Successor or any other Oasis Successor Entity.

“Hazardous Substance” means any substance that, by its nature or its use, is
regulated or as to which liability might arise under any Environmental Law
including, without limitation, (a) each substance that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning found
in any Environmental Law, (b) petroleum, petroleum products, natural gas, crude
oil and fractions or byproducts thereof, gasoline, fuel oil, motor oil, waste
oil, diesel fuel, jet fuel and other petroleum hydrocarbons, whether refined or
unrefined, and (c) radioactive materials, asbestos containing materials, radon
and polychlorinated biphenyls.

 

4



--------------------------------------------------------------------------------

“Indemnified Party” means either one or more members of the Partnership Group or
one or more Oasis Entities, as the case may be, each in its capacity as a party
entitled to indemnification in accordance with Article II hereof.

“Indemnifying Party” means either one or more members of the Partnership Group
or Oasis, as the case may be, each in its capacity as a party from whom
indemnification may be required in accordance with Article II hereof.

“Initial Term” is defined in Section 5.5.

“License” is defined in Section 3.1.

“Limited Partner” is defined in the Partnership Agreement.

“Losses” means all losses, damages, liabilities, injuries (including, without
limitation, physical injury and death), claims, demands, causes of action,
judgments, settlements, fines, penalties, costs and expenses of any and every
kind or character (including, without limitation, court costs and reasonable
attorneys’ and experts’ fees).

“Marks” is defined in Section 3.1.

“Mediation Notice” is defined in Section 5.2(b).

“Mirada” is defined in Section 2.2(d).

“Name” is defined in Section 3.1.

“Oasis Change of Control” means any of the following events: (i) any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all of Oasis’s assets to any other Person;
(ii) the dissolution or liquidation of Oasis; (iii) the consolidation or merger
of Oasis with or into another Person, other than any such transaction where
(a) the outstanding Voting Securities of Oasis are changed into or exchanged for
Voting Securities of the surviving Person or its parent and (b) the holders of
the Voting Securities of Oasis immediately prior to such transaction own,
directly or indirectly, not less than a majority of the outstanding Voting
Securities of the surviving Person or its parent immediately after such
transaction; and (iv) a “person” or “group” (within the meaning of
Sections 13(d) or 14(d)(2) of the Exchange Act), becoming the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act) of more than 50% of
all of the then outstanding Voting Securities of Oasis, except in a merger or
consolidation that would not constitute a Change of Control under clause (iii)
above.

“Oasis Entities” means Oasis and any Person controlled, directly or indirectly,
by Oasis other than the General Partner or a member of the Partnership Group;
and an “Oasis Entity” means any of the Oasis Entities.

“Oasis Successor” means any successor to the business or substantially all of
the assets of Oasis in a transaction constituting an Oasis Change of Control.

 

5



--------------------------------------------------------------------------------

“Oasis Successor Entities” means the Oasis Successor and any Person controlled,
directly or indirectly, by the Oasis Successor other than the General Partner or
a member of the Partnership Group; and an “Oasis Successor Entity” means any of
the Oasis Successor Entities.

“Offer Price” is defined in Section 4.3(a).

“OPNA” means Oasis Petroleum North America LLC, a Delaware limited liability
company, and an Oasis Entity.

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of Oasis Midstream Partners LP, dated as of the Closing Date, as
such agreement is in effect on the Closing Date, to which reference is hereby
made for all purposes of this Agreement.

“Partnership Assets” means the assets conveyed, contributed or otherwise
transferred, directly or indirectly (including through the transfer of equity
interests), or intended to be conveyed, contributed or otherwise transferred, to
the Partnership Group pursuant to the Contribution Agreement, including, without
limitation, gathering pipelines, processing facilities, disposal systems,
offices and related equipment and real estate.

“Partnership Group” means the Partnership and its Subsidiaries treated as a
single consolidated entity.

“Partnership Group Member” means any member of the Partnership Group.

“Party” and “Parties” are defined in the introduction to this Agreement.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Proposed ROFO Transaction” is defined in Section 4.2(a).

“Proposed ROFR Transaction” is defined in Section 4.3(a).

“Proposed Transferee” is defined in Section 4.3(a).

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping or disposing into the environment.

“Representatives” is defined in Section 5.1(a).

“Retained Assets” means the interests, assets and investments owned by the Oasis
Entities as of the Closing Date that were not conveyed, contributed or otherwise
transferred to the Partnership Group pursuant to the Contribution Agreement;
provided, however, that any Retained Asset shall cease to be a Retained Asset
upon its conveyance, contribution or transfer to the Partnership Group after the
date thereof.

 

6



--------------------------------------------------------------------------------

“ROFO Notice” is defined in Section 4.2(a).

“ROFO Response” is defined in Section 4.2(a).

“ROFO Response Deadline” is defined in Section 4.2(a).

“ROFR Negotiation Deadline” is defined in Section 4.3(a).

“ROFR Notice” is defined in Section 4.3(a).

“ROFR Response” is defined in Section 4.3(a).

“Sale Assets” is defined in Section 4.2(a) and Section 4.3(a), as applicable.

“Second ROFR Acceptance Deadline” is defined in Section 4.3(a).

“Services and Secondment Agreement” means that certain Services and Secondment
Agreement, dated as of the Closing Date, by and between the Partnership and
Oasis.

“Subject Assets” shall mean the assets included on Schedule I hereto, and a
“Subject Asset” means any of the Subject Assets.

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership or (c) any other Person (other
than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority or controlling
interest, including as a result of ownership of more than 50% of general partner
or managing member control rights or (ii) the power to elect or direct the
election of a majority of the directors or other governing body of such Person.
For the avoidance of doubt, Bighorn DevCo LLC, Bobcat DevCo LLC and Beartooth
DevCo LLC shall be deemed Subsidiaries of the Partnership.

“Toxic Tort” means a claim or cause of action alleging personal injury or
property damage incurred by the plaintiff that is alleged to have been caused by
exposure to, or contamination by, Hazardous Substances that have been Released
into the environment by or as a result of the actions or omissions of the
defendant.

“Transfer” means to, directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of, whether in one or a series of transactions;
provided, however, that in no event shall an Oasis Change of Control be deemed a
Transfer.

“Voluntary Cleanup Program” means a program of the United States or a state of
the United States enacted pursuant to an Environmental Law that provides for a
mechanism for the written approval of, or authorization to conduct, voluntary
investigatory and remedial action for the clean-up, removal or remediation of
Hazardous Substances that exceed actionable levels established pursuant to
Environmental Law.

 

7



--------------------------------------------------------------------------------

“Voting Securities” of a Person means securities of any class of such Person
entitling the holders thereof to vote in the election of, or to appoint, members
of the board of directors or other similar governing body of the Person.

ARTICLE II

Indemnification

2.1 Environmental Indemnification.

(a) Subject to the provisions of Sections 2.4 and 2.5, Oasis shall indemnify,
defend and hold harmless the Partnership Group from and against any Covered
Environmental Losses suffered or incurred by the Partnership Group and relating
to the Partnership Assets, but only to the extent that the violation, event,
action, omission, occurrence or condition giving rise to such Covered
Environmental Losses occurred or existed on or before the Closing Date.

(b) Notwithstanding the foregoing, in no event shall Oasis have any
indemnification obligations under this Agreement with respect to any claims
based on additions to or modifications of Environmental Laws enacted or
promulgated after the Closing Date.

2.2 Additional Indemnification. In addition to and not in limitation of the
indemnification provided under Section 2.1(a), subject to the provisions of
Sections 2.4 and 2.5, Oasis shall indemnify, defend and hold harmless the
Partnership Group from and against any Losses suffered or incurred by the
Partnership Group and related to or arising out of or in connection with:

(a) any failure of the Partnership Group to be the owner on the Closing Date of
valid and indefeasible easement rights, rights-of-way, leasehold and/or fee
ownership interests in and to the lands on which any Partnership Assets are
located to the extent that such failure renders the Partnership Group liable to
a third party or unable to use or operate the Partnership Assets in
substantially the same manner as they were used or operated immediately prior to
the Closing Date;

(b) the failure of the Partnership Group to have on the Closing Date any
consent, license, permit or approval necessary to allow the Partnership Group to
own or operate the Partnership Assets in substantially the same manner that the
Partnership Assets were owned or operated immediately prior to the Closing Date;

(c) any event or condition associated with the Retained Assets, whether
occurring before, on or after the Closing Date;

(d) any and all claims asserted, or which could have been asserted, whether
known or unknown, in law or at equity, by Mirada Energy, LLC, Mirada Wild Basin
Holding Company, LLC and Mirada Energy Fund I, LLC (collectively, “Mirada”)
against Oasis, OPNA and OMS and set forth in Mirada Energy, LLC, et al. v. Oasis
Petroleum North America LLC, et al.; in the 334th Judicial District Court of
Harris County, Texas; Case Number 2017-19911, including claims for monetary
damages and declaratory relief; and

 

8



--------------------------------------------------------------------------------

(e) any federal, state or local income tax liabilities attributable to the
ownership or operation of the Partnership Assets prior to the Closing Date,
including (i) any income tax liabilities of Oasis that may result from the
consummation of the formation transactions for the Partnership Group and
(ii) any income tax liabilities arising under Treasury Regulation
Section 1.1502-6 and any similar provision of applicable state, local or foreign
law, or by contract, as successor, transferee or otherwise, and which income tax
liability is attributable to having been a member of any consolidated, combined
or unitary group prior to the Closing Date.

2.3 Indemnification by the Partnership Group. Subject to the provisions of
Sections 2.4 and 2.5, the Partnership Group shall indemnify, defend and hold
harmless the Oasis Entities from and against any Losses (including Covered
Environmental Losses) suffered or incurred by the Oasis Entities and related to
or arising out of or in connection with the ownership or operation of the
Partnership Assets after the Closing Date, except to the extent that any member
of the Partnership Group is entitled to indemnification hereunder or unless such
indemnification would not be permitted under the Partnership Agreement.

2.4 Limitations Regarding Indemnification.

(a) The indemnification obligation set forth in Sections 2.1(a), 2.2(a) and
2.2(b) shall terminate on the third anniversary of the Closing Date and the
indemnification obligation set forth in Section 2.2(e) shall terminate on the
30th day after the termination of any applicable statute of limitations;
provided, however, that any such indemnification obligation with respect to a
Loss shall survive the time at which it would otherwise expire pursuant to this
Section 2.4(a) if notice of such Loss is properly given to Oasis prior to such
time. The indemnification obligations set forth in Sections 2.2(c), 2.2(d) and
2.3 shall survive indefinitely.

(b) The aggregate liability of Oasis under Sections 2.1(a), 2.2(a) and 2.2(b)
shall not exceed $15 million.

(c) No claims may be made against Oasis for indemnification pursuant to
Section 2.1(a) unless the aggregate dollar amount of the Losses suffered or
incurred by the Partnership Group exceeds $100,000, after which Oasis shall be
liable for the full amount of such claims in excess of $100,000, subject to the
limitations of Sections 2.4(a) and 2.4(b).

(d) In no event shall Oasis be obligated to the Partnership Group under
Section 2.1(a) or Section 2.2 for any Losses or income tax liabilities to the
extent (i) any insurance proceeds are realized by the Partnership Group, such
correlative benefit to be net of any incremental insurance premium that becomes
due and payable by the Partnership Group as a result of such claim or (ii) any
amounts are recovered by the Partnership Group from third persons.

 

9



--------------------------------------------------------------------------------

2.5 Indemnification Procedures.

(a) The Indemnified Party agrees that promptly after it becomes aware of facts
giving rise to a claim for indemnification under this Article II, it will
provide notice thereof in writing to the Indemnifying Party, specifying the
nature of and specific basis for such claim; provided, however, that the
Indemnified Party shall not submit claims more frequently than once a calendar
quarter (or twice in the case of the calendar quarter in which the applicable
indemnity coverage under this Agreement expires) unless such Indemnified Party
believes in good faith that such a delay in notice to the Indemnifying Party
would cause actual prejudice to the Indemnifying Party’s ability to defend
against the applicable claim. Notwithstanding anything in this Article II to the
contrary, a delay by the Indemnified Party in notifying the Indemnifying Party
shall not relieve the Indemnifying Party of its obligations under this
Article II, except to the extent that such failure shall have caused actual
prejudice to the Indemnifying Party’s ability to defend against the applicable
claim.

(b) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this
Article II, including, without limitation, the selection of counsel, the
determination of whether to appeal any decision of any court and the settlement
of any such matter or any issues relating thereto; provided, however, that no
such settlement shall be entered into without the consent of the Indemnified
Party unless it includes a full release of the Indemnified Party from such
matter or issues, as the case may be, and does not include any admission of
fault, culpability or a failure to act, by or on behalf of such Indemnified
Party.

(c) The Indemnified Party agrees to cooperate fully with the Indemnifying Party
with respect to all aspects of the defense of any claims covered by the
indemnification under this Article II, including, without limitation, the prompt
furnishing to the Indemnifying Party of any correspondence or other notice
relating thereto that the Indemnified Party may receive, permitting the name of
the Indemnified Party to be utilized in connection with such defense, the making
available to the Indemnifying Party of any files, records or other information
of the Indemnified Party that the Indemnifying Party considers relevant to such
defense and the making available to the Indemnifying Party, at no cost to the
Indemnifying Party, of any employees of the Indemnified Party; provided,
however, that in connection therewith the Indemnifying Party agrees to use
commercially reasonable efforts to minimize the impact thereof on the operations
of the Indemnified Party and further agrees to maintain the confidentiality of
all files, records and other information furnished by the Indemnified Party
pursuant to this Section 2.5. In no event shall the obligation of the
Indemnified Party to cooperate with the Indemnifying Party as set forth in the
immediately preceding sentence be construed as imposing upon the Indemnified
Party an obligation to hire and pay for counsel in connection with the defense
of any claims covered by the indemnification set forth in this Article II;
provided, however, that the Indemnified Party may, at its own option, cost and
expense, hire and pay for counsel in connection with any such defense. The
Indemnifying Party agrees to keep any such counsel hired by the Indemnified
Party informed as to the status of any such defense, but the Indemnifying Party
shall have the right to retain sole control over such defense.

 

10



--------------------------------------------------------------------------------

(d) The date on which the Indemnifying Party receives notification of a claim
for indemnification shall determine whether such claim is timely made.

(e) NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT, IN NO EVENT WILL ANY PARTY
BE LIABLE TO ANY OTHER PARTY OR INDEMNIFIED PARTY WITH RESPECT TO ANY CLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT FOR ANY LOST OR PROSPECTIVE PROFITS
OR ANY OTHER SPECIAL, CONSEQUENTIAL, INCIDENTAL OR INDIRECT LOSSES OR DAMAGES
FROM ITS PERFORMANCE UNDER THIS AGREEMENT OR FOR ANY FAILURE OR PERFORMANCE
HEREUNDER OR RELATED HERETO, WHETHER ARISING OUT OF BREACH OF CONTRACT,
NEGLIGENCE, TORT, STRICT LIABILITY OR OTHERWISE, EXCEPT FOR ANY SUCH DAMAGES
RECOVERED BY ANY THIRD PARTY AGAINST ANY PARTY IN RESPECT OF WHICH SUCH PARTY
WOULD OTHERWISE BE ENTITLED TO INDEMNIFICATION PURSUANT TO THIS ARTICLE II,
PROVIDED THAT NO PARTY WILL BE ENTITLED TO INDEMNIFICATION FOR ANY DAMAGES THAT
ARE CONTRARY TO APPLICABLE LAW.

ARTICLE III

License of Name and Marks

3.1 Grant of License. Subject to the terms and conditions set forth in this
Agreement, Oasis hereby grants and conveys to each of the entities currently or
hereafter comprising a part of the Partnership Group a nontransferable,
nonexclusive, non-sublicensable, royalty-free right and license (“License”) to
use, solely in the United States, during the term of this Agreement and solely
in the conduct of the business of each entity comprising the Partnership Group,
the name “Oasis” (the “Name”) and any other trademarks, trade names, logos
and/or service marks, whether registered or unregistered, owned by Oasis which
contain the Name (collectively, the “Marks”).

3.2 Ownership and Quality.

(a) The Partnership agrees that Oasis is the sole owner of the Marks, and all
right, title and interest, including intellectual property rights, in and to the
Name and the Marks and the goodwill relating thereto—including any goodwill
accrued as a result of use of the Name or the Marks by any entity comprising the
Partnership Group—shall remain solely vested in and inure to the sole benefit of
Oasis, and any successor thereto, both during the term of this License and
thereafter, and the Partnership further agrees, and agrees to cause the other
members of the Partnership Group, never to challenge, contest or question the
validity or enforceability of the Name and Marks, any intellectual property
rights thereto, any registration thereof, and/or Oasis’s sole ownership of the
Name and Marks. In connection with the use of the Name and the Marks, the
Partnership and any other member of the Partnership Group shall not in any
manner represent that they have any right, title or interest, including
intellectual property rights, in the Name or the Marks or registration thereof
except as set forth herein, and the Partnership, on behalf of itself and the
other members of the Partnership Group, acknowledges that the use of the Name
and the Marks shall not create in Partnership or other members of the
Partnership Group any right, title or interest, including intellectual property
rights, in or to the Name or the Marks, other than the

 

11



--------------------------------------------------------------------------------

limited license granted in Section 3.1, and all use of the Name and the Marks by
the Partnership or any other member of the Partnership Group, shall inure solely
to the benefit of Oasis. In addition, the Partnership and any other member of
the Partnership Group shall not register or attempt to register the Name or the
Marks, or any confusingly similar trademarks, trade names, logos and/or service
marks in any jurisdiction. The sole right and authority to register the Name or
the Marks, or any confusingly similar trademarks, trade names, logos and/or
service marks shall remain vested in Oasis.

(b) The Partnership agrees, and agrees to cause the other members of the
Partnership Group, to use the Name and Marks in accordance with such quality
standards and trademark usage guidelines established by or for Oasis and
communicated to the Partnership from time to time. The products and services
offered by the members of the Partnership Group shall immediately before the
Closing Date be of a quality that is acceptable to Oasis. In the event any
entity comprising a part of the Partnership Group or the Partnership is
determined by Oasis to be using the Name or a Mark in a manner not in accordance
with quality standards or trademark usage guidelines established by Oasis, Oasis
shall provide written notice of such unacceptable use including the reason why
applicable quality standards or trademark usage guidelines are not being met. If
acceptable proof that quality standards or trademark usage guidelines are met is
not provided to Oasis within thirty (30) days of such notice, the entity’s
License to use the Name and the Marks shall immediately terminate and shall not
be renewed absent written authorization from Oasis.

3.3 In the Event of Termination. In the event of termination of this Agreement,
pursuant to Section 5.6 or otherwise, or the termination of the License, the
Partnership Group’s right to utilize or possess the Name and Marks licensed
under this Agreement shall automatically cease, and no later than ninety
(90) days following such termination, (a) the Partnership Group shall cease all
use of the Name and Marks and shall adopt trademarks, service marks and trade
names that are not confusingly similar to any of the Name and Marks, provided,
however, that any use of the Name and Marks during such 90-day period shall
continue to be subject to Section 3.2(b), (b) at Oasis’s request, the
Partnership Group shall destroy all materials and content upon which any of the
Name and Marks appear (or otherwise modify such materials and content such that
the use or appearance of the Name and Marks ceases) that are under the
Partnership Group’s control, and certify in writing to Oasis that the
Partnership Group has done so and (c) each member of the Partnership Group shall
change its legal name so that there is no reference therein to the name “Oasis,”
any name or d/b/a then used by any Oasis Entity or any variation, derivation or
abbreviation thereof, and in connection therewith, shall make all necessary
filings of certificates with the Secretary of State of the State of Delaware and
to otherwise amend its organizational documents by such date. The Partnership
Group agrees that it will not, at any time after termination, market, promote,
advertise or offer for sale any products, goods or services utilizing any of the
Name or Marks, or otherwise hold itself out as having any affiliation with
Oasis.

 

12



--------------------------------------------------------------------------------

ARTICLE IV

Right of First Offer and Right of First Refusal

4.1 Right of First Offer and Right of First Refusal to Purchase Certain Assets
Retained by the Oasis Entities.

(a) To the extent that any Oasis Entity or, if applicable, Oasis Successor
Entity proposes to Transfer any Subject Asset (other than to an Affiliate of the
Oasis Entities who agrees in writing that such Subject Asset remains subject to
the provisions of this Article IV and such Affiliate assumes the obligations
under this Article IV with respect to such Subject Asset; provided, however,
that following an Oasis Change of Control, Subject Assets may not be transferred
to any Oasis Successor Entity without compliance with this Article IV) or enters
into any agreement relating to such Transfer or proposed Transfer of any Subject
Asset, Oasis hereby grants to the Partnership Group:

(i) A right of first offer on such Subject Asset if such Transfer or proposed
Transfer occurs prior to any Oasis Change of Control; or

(ii) A right of first refusal on such Subject Asset if such Transfer or proposed
Transfer is to occur in connection with or following an Oasis Change of Control.

(b) The Parties acknowledge that any Transfer of Subject Assets pursuant to the
Partnership Group’s right of first offer or right of first refusal, as
applicable, is subject to the terms of all existing agreements with respect to
such Subject Assets and shall be subject to and conditioned on the obtaining of
any and all necessary consents of security holders, governmental authorities,
lenders or other third parties; provided, however, that Oasis represents and
warrants that, to its knowledge after reasonable investigation, there are no
terms in such existing agreements that would materially impair the rights
granted to the Partnership Group pursuant to this Article IV with respect to any
Subject Asset.

(c) The Parties agree that following an Oasis Change of Control the exclusive
authority to make all decisions and exercise all rights on behalf of any
Partnership Group Member pursuant to Section 4.3 shall be delegated to a GP
Conflicts Committee (and, for the avoidance of doubt, such GP Conflicts
Committee may not include any director or officer of Oasis Successor or any
other Oasis Successor Entity).

4.2 ROFO Procedures.

(a) If an Oasis Entity proposes to Transfer any Subject Asset (other than to an
Affiliate in accordance with Section 4.1(a)) prior to an Oasis Change of Control
(a “Proposed ROFO Transaction”), Oasis shall or shall cause such Oasis Entity
to, prior to entering into any such Proposed ROFO Transaction, first give notice
in writing to the Partnership Group (the “ROFO Notice”) of its intention to
enter into such Proposed ROFO Transaction. The ROFO Notice shall include (i) a
description of the Subject Assets subject to the Proposed ROFO Transaction (as
used in this Section 4.2, the “Sale Assets”) and (ii) any material terms,
conditions and details as would be necessary for a Partnership Group Member to
make a responsive offer to enter into the Proposed ROFO Transaction with the
applicable Oasis Entity, which terms,

 

13



--------------------------------------------------------------------------------

conditions and details shall at a minimum include any terms, conditions or
details that such Oasis Entity would propose to provide to non-Affiliates in
connection with the Proposed ROFO Transaction. If a Partnership Group Member
decides to purchase the Sale Assets, the applicable Partnership Group Member
shall have thirty (30) days following receipt of the ROFO Notice (the “ROFO
Response Deadline”) to propose an offer to enter into the Proposed ROFO
Transaction with such Oasis Entity (the “ROFO Response”). The ROFO Response
shall set forth the terms and conditions (including, without limitation, the
purchase price the applicable Partnership Group Member proposes to pay for the
Sale Assets and the other terms of the purchase including, if requested by an
Oasis Entity, the terms on which the Partnership Group Member will provide
services to the Oasis Entity to enable the Oasis Entity to utilize the Sale
Assets) pursuant to which the applicable Partnership Group Member would be
willing to enter into a binding agreement for the Proposed ROFO Transaction. If
no ROFO Response is delivered by the Partnership Group by the ROFO Response
Deadline, then the Partnership Group shall be deemed to have decided not to
purchase the Sale Assets and to have waived its right of first offer with
respect to the Sale Assets, and the Oasis Entity shall be free to enter into the
Proposed ROFO Transaction with any third party on terms and conditions
determined in the sole discretion of the applicable Oasis Entity.

(b) If a Partnership Group Member submits a ROFO Response, the Oasis Entity
shall negotiate in good faith with the Partnership Group Member for a period of
thirty (30) days in order to give the Partnership Group Member an opportunity to
enter into a letter of intent or definitive documentation for the purchase and
sale of the Sale Assets on terms that are mutually acceptable to the Oasis
Entity and the Partnership Group Member, and, if applicable, the Partnership
Group Member shall use commercially reasonable efforts to enter into an
agreement with the Oasis Entity setting forth the terms on which the Partnership
Group Member will provide services to the Oasis Entity to enable the Oasis
Entity to utilize the Sale Assets. Unless otherwise agreed between Oasis and the
applicable Partnership Group Member, the terms of the purchase and sale
agreement will include the following:

(i) the Partnership Group Member will deliver the agreed purchase price in cash
(unless the Partnership Group and Oasis agree that such consideration will be
paid, in whole or in part, in Partnership securities, an interest-bearing
promissory note, assets or any combination thereof);

(ii) Oasis will represent that it has title to the Sale Assets that is
sufficient to operate the Sale Assets in accordance with their intended and
historical use, subject to (A) all recorded matters and all physical conditions
in existence on the closing date for the purchase of the Sale Assets and (B) any
other such matters as the Partnership Group Member may approve;

(iii) Oasis will grant to the Partnership Group Member the right, exercisable at
the Partnership Group Member’s risk and expense prior to the delivery of the
ROFO Response, to make such surveys, tests and inspections of the Sale Assets as
the Partnership Group Member may deem desirable, so long as such surveys, tests
or inspections occur during normal business hours and do not damage the Sale
Assets or interfere with the activities of Oasis;

 

14



--------------------------------------------------------------------------------

(iv) the Partnership Group Member will have the right to terminate its
obligation to purchase the Sale Assets under this Article IV if the results of
any searches under Section 4.2(b)(ii) or Section 4.2(b)(iii) are, in the
reasonable opinion of the Partnership Group Member, unsatisfactory;

(v) the right of the Partnership Group Member to purchase the Sale Assets shall
terminate if the closing date for the purchase of the Sale Assets does not occur
on or before the date that is 180 days following receipt by Oasis of the ROFO
Response pursuant to Section 4.2(a);

(vi) Oasis and the applicable Partnership Group Member shall use commercially
reasonable efforts to do or cause to be done all things that may be reasonably
necessary or advisable to effectuate the consummation of any transactions
contemplated by the purchase and sale agreement, including causing its
respective Affiliates to execute, deliver and perform all documents, notices,
amendments, certificates, instruments and consents required in connection
therewith; and

(vii) the applicable Partnership Group Member shall not have any obligation to
buy the Sale Assets if any of the consents referred to in Section 4.1(b) have
not been obtained and the failure to obtain such consent would materially
interfere with the use made and proposed to be made of the Sale Assets by the
Partnership Group Member.

(c) If (i) the Oasis Entity and the Partnership Group Member timely delivering a
ROFO Response have not entered into a letter of intent or a definitive purchase
and sale agreement with respect to the Sale Assets within the 30-day negotiation
period provided for in Section 4.2(b), (ii) no definitive agreement is reached
within 60-days following the execution of a letter of intent, or (iii) any such
letter of intent or agreement is entered into but subsequently terminated, the
Oasis Entity may, at any time during the succeeding 150-day period, enter into a
definitive transfer agreement with any third party with respect to the Sale
Assets on terms and conditions that, when taken as a whole, are superior, in the
good faith determination of such Oasis Entity, to those set forth in the last
written offer proposed by the Partnership Group Member during negotiations
between the Partnership Group Member and the Oasis Entity pursuant to
Section 4.2(b), and may Transfer the Sale Assets pursuant to such transfer
agreement. If Oasis or any Oasis Entity does not enter into a definitive
agreement with a third party with respect to the Proposed ROFO Transaction
within such 150-day period, Oasis shall, or shall cause such Oasis Entity to,
comply with the provisions of this ARTICLE IV again prior to entering into any
Proposed ROFO Transaction with respect to the Sale Assets.

(d) If requested by the Partnership Group and at the Partnership Group’s
expense, Oasis shall use commercially reasonable efforts to provide or prepare,
or cause to be provided or prepared, any audited or unaudited financial
statements with respect to any Sale Assets Transferred pursuant to this Article
IV to the extent required under Regulation S-X promulgated by the Securities and
Exchange Commission or any successor statute.

 

15



--------------------------------------------------------------------------------

4.3 ROFR Procedures.

(a) If an Oasis Successor Entity proposes to Transfer any Subject Asset (other
than to an Affiliate in accordance with Section 4.1(a)) in connection with or
following an Oasis Change of Control pursuant to a bona fide third-party offer
(a “Proposed ROFR Transaction”), then Oasis Successor shall or shall cause such
Oasis Successor Entity to, prior to entering into any such Proposed ROFR
Transaction, first give notice in writing to the Partnership Group and to the GP
Conflicts Committee (a “ROFR Notice”) of its intention to enter into such
Proposed ROFR Transaction. The Partnership Group shall delegate to the GP
Conflicts Committee full authority to review negotiate and approve any
transaction subject to this Section 4.3. The ROFR Notice shall include any
material terms, conditions and details as would be necessary for the GP
Conflicts Committee to determine whether to exercise the right of first refusal
on behalf of the Partnership Group with respect to the Proposed ROFR
Transaction, which terms, conditions and details shall at a minimum include:
(i) the name and address of the prospective acquiror (the “Proposed
Transferee”), (ii) the Subject Assets subject to the Proposed ROFR Transaction (
as used in this Section 4.3, the “Sale Assets”), (iii) the purchase price
offered by such Proposed Transferee (the “Offer Price”), (iv) reasonable detail
concerning any non-cash portion of the proposed consideration, if any, to allow
the GP Conflicts Committee to reasonably determine the fair market value of such
non-cash consideration, (v) the Oasis Successor’s estimate of the fair market
value of any non-cash consideration and (vi) all other material terms and
conditions of the Proposed ROFR Transaction that are then known to any Oasis
Successor Entity. To the extent the Proposed Transferee’s offer consists of
consideration other than cash (or in addition to cash), the Offer Price shall be
deemed equal to the amount of any such cash plus the fair market value of such
non-cash consideration. In the event the GP Conflicts Committee and the
applicable Oasis Successor Entity are able to agree on the fair market value of
any non-cash consideration or if the consideration consists solely of cash, the
GP Conflicts Committee will provide written notice of its decision regarding the
exercise of the right of first refusal to purchase the Sale Assets on behalf of
the Partnership Group (the “ROFR Response”) to the applicable Oasis Successor
Entity within 30 days of its receipt of the ROFR Notice (the “First ROFR
Acceptance Deadline”). In the event the GP Conflicts Committee and the
applicable Oasis Successor Entity are unable to agree on the fair market value
of any non-cash consideration prior to the First ROFR Acceptance Deadline, the
GP Conflicts Committee shall indicate its desire to determine the fair market
value of such non-cash consideration pursuant to the procedures outlined in the
remainder of this Section 4.3(a) in a ROFR Response delivered prior to the First
ROFR Acceptance Deadline. If no ROFR Response is delivered by the GP Conflicts
Committee prior to the First ROFR Acceptance Deadline, then the GP Conflicts
Committee shall be deemed to have waived the right of first refusal on behalf of
the Partnership Group with respect to such Sale Asset. In the event (i) the GP
Conflicts Committee’s determination of the fair market value of any non-cash
consideration described in the ROFR Notice is less than the fair market value of
such consideration as determined by the applicable Oasis Successor Entity in the
ROFR Notice and (ii) the GP Conflicts Committee and the applicable Oasis
Successor Entity are unable to mutually agree upon the fair market value of such
non-cash consideration within 30 days after the GP Conflicts Committee notifies
the applicable Oasis Successor Entity of its determination thereof (the “ROFR
Negotiation Deadline”), the GP Conflicts Committee and the applicable Oasis
Successor Entity will, within 10 days of the ROFR Negotiation Deadline, engage a
mutually agreed upon valuation firm to determine the fair market value of the
non-cash consideration. If the GP Conflicts Committee and the applicable Oasis
Successor Entity do not agree on the appointment of such valuation firm

 

16



--------------------------------------------------------------------------------

within such timeframe, within 15 days of the ROFR Negotiation Deadline, each of
the GP Conflicts Committee and the applicable Oasis Successor Entity shall
appoint an independent third party and shall instruct such third party, together
with the independent third party appointed by the other party, to select a
valuation firm to perform the valuation hereunder within 30 days of the ROFR
Negotiation Deadline. The valuation firm mutually agreed upon by the GP
Conflicts Committee and the applicable Oasis Successor Entity or selected
pursuant to the procedures in the immediately preceding sentence, as applicable,
shall be instructed to notify the GP Conflicts Committee and the applicable
Oasis Successor Entity of its fair market value determination within 30 days of
its appointment, which determination shall be final and binding. The fees of the
valuation firm or firms will be split equally between the Partnership Group and
the applicable Oasis Successor Entity. The GP Conflicts Committee shall have
30 days after the earlier of the date that the fair market value of all non-cash
consideration has been agreed to by the GP Conflicts Committee and the
applicable Oasis Successor Entity or the date that the valuation firm submits
its determination of such fair market value to the parties (the “Second ROFR
Acceptance Deadline”) to deliver to the applicable Oasis Successor Entity a ROFR
Response. If no ROFR Response is delivered by the GP Conflicts Committee prior
to the Second ROFR Acceptance Deadline, then the GP Conflicts Committee shall be
deemed to have waived the right of first refusal on behalf of the Partnership
Group with respect to such Sale Asset.

(b) If the GP Conflicts Committee elects in a ROFR Response delivered prior to
the First ROFR Acceptance Deadline or, if applicable, the Second ROFR Acceptance
Deadline, to exercise the right of first refusal on behalf of the Partnership
Group with respect to the Sale Assets, such ROFR Response shall be deemed to
have been accepted by the applicable Oasis Successor Entity and such Oasis
Successor Entity shall enter into an agreement with the applicable Partnership
Group Member providing for the consummation of the sale of the Sale Assets upon
the terms set forth in the ROFR Response. Unless otherwise agreed between the
applicable Oasis Successor Entity and the GP Conflicts Committee, the terms of
the purchase and sale agreement will include the following:

(i) the Partnership Group will agree to deliver the Offer Price in cash (unless
the Partnership Group and the applicable Oasis Successor Entity agree that such
consideration will be paid, in whole or in part, in Partnership securities, an
interest-bearing promissory note, assets or any combination thereof);

(ii) the applicable Oasis Successor Entity will represent that it has title to
the Sale Assets that is sufficient to operate the Sale Assets in accordance with
their intended and historical use, subject to (A) all recorded matters and all
physical conditions in existence on the closing date for the purchase of the
Sale Assets and (B) any other such matters as the GP Conflicts Committee may
approve;

(iii) the applicable Oasis Successor Entity will grant to the Partnership Group
Member the right, exercisable at the Partnership Group Member’s risk and expense
prior to the delivery of the ROFR Response, to make such surveys, tests and
inspections of the Sale Assets as the Partnership Group Member may deem
desirable, so long as such surveys, tests or inspections occur during normal
business hours and do not damage the Sale Assets or interfere with the
activities of Oasis Successor or the applicable Oasis Successor Entity;

 

17



--------------------------------------------------------------------------------

(iv) the GP Conflicts Committee will have the right to terminate, on behalf of
the Partnership Group, the applicable Partnership Group Member’s obligation to
purchase the Sale Assets under this Article IV if the results of any searches
under Section 4.3(b)(ii) or Section 4.3(b)(iii) above are, in the reasonable
opinion of the GP Conflicts Committee, unsatisfactory;

(v) the closing date for the purchase of the Sale Assets shall occur no later
than 180 days following receipt by the applicable Oasis Successor Entity of the
ROFR Response pursuant to Section 4.3(a);

(vi) Oasis Successor or the applicable Oasis Successor Entity and the applicable
Partnership Group Member shall use commercially reasonable efforts to do or
cause to be done all things that may be reasonably necessary or advisable to
effectuate the consummation of any transactions contemplated by the purchase and
sale agreement, including causing its respective Affiliates to execute, deliver
and perform all documents, notices, amendments, certificates, instruments and
consents required in connection therewith; and

(vii) the applicable Partnership Group Member shall not have any obligation to
buy the Sale Assets if any of the consents referred to in Section 4.1(b) have
not been obtained and the failure to obtain such consent would materially
interfere with the use made and proposed to be made of the applicable Sale
Assets by the Partnership Group Member.

(c) If the Transfer to the Proposed Transferee is not consummated in accordance
with the terms of the Proposed ROFR Transaction within the later of (i) 150 days
after the First ROFR Acceptance Deadline or the Second ROFR Acceptance Deadline,
as applicable, and (ii) three business days after the satisfaction of all
governmental approval or filing requirements, if any, then the Proposed ROFR
Transaction shall be deemed to lapse, and the applicable Oasis Successor Entity
may not Transfer any of the Sale Assets described in the ROFR Notice without
complying again with the provisions of this Article IV.

ARTICLE V

Miscellaneous

5.1 Confidentiality.

(a) From and after the Closing Date, each of the Parties shall hold, and shall
undertake commercially reasonable efforts to cause their respective Subsidiaries
and Affiliates and its and their directors, officers, employees, agents,
consultants, advisors and other representatives (collectively,
“Representatives”) to hold all Confidential Information of the other Parties in
strict confidence, with at least the same degree of care that applies to such
Party’s own confidential and proprietary information (and in no event less than
a reasonable degree of care) and shall not use such Confidential Information
except as reasonably necessary for the conduct of the business of a Party, and
shall not release or disclose such Confidential Information to any other Person,
except its Representatives on a need-to-know basis under confidentiality
obligations no less restrictive than in this Agreement, or except as required by
applicable law. Each Party shall be responsible for any breach of this section
by any of its Representatives.

 

18



--------------------------------------------------------------------------------

(b) If a Party receives a subpoena or other demand for disclosure of
Confidential Information received from any other Party or must disclose to a
governmental authority any Confidential Information received from such other
Party in order to obtain or maintain any required governmental approval, the
receiving Party shall, to the extent legally permissible, provide notice to the
providing Party before disclosing such Confidential Information. Upon receipt of
such notice, the providing Party shall promptly either seek an appropriate
protective order, waive the receiving Party’s confidentiality obligations
hereunder to the extent necessary to permit the receiving Party to respond to
the demand, or otherwise fully satisfy the subpoena or demand or the
requirements of the applicable governmental authority. If the receiving Party is
legally compelled to disclose such Confidential Information or if the providing
Party does not promptly respond as contemplated by this section, the receiving
Party may disclose that portion of Confidential Information covered by the
notice or demand.

(c) Each Party acknowledges that (i) the disclosing Party would not have an
adequate remedy at law for the breach by the receiving Party of any one or more
of the covenants contained in this Section 5.1 and (ii) Oasis would not have an
adequate remedy at law for the breach of any one or more of the covenants of the
Partnership Group contained in Article III, and agrees that, in the event of
such breach, the disclosing Party or Oasis, respectively, may, in addition to
the other remedies that may be available to it, apply to a court for an
injunction to prevent any further breaches and to enforce specifically the terms
and provisions of this Agreement. Notwithstanding any other section hereof, to
the extent permitted by applicable law, the provisions of this Section 5.1 and
Article III shall survive the expiration or termination of this Agreement.

5.2 Choice of Law; Mediation; Submission to Jurisdiction.

(a) This Agreement shall be subject to and governed by the laws of the State of
Delaware, excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another state.
EACH OF THE PARTIES HERETO AGREES THAT THIS AGREEMENT INVOLVES AT LEAST U.S.
$100,000.00 AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO IN EXPRESS RELIANCE
UPON 6 Del. C. § 2708. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES (i) TO BE SUBJECT TO THE JURISDICTION OF THE COURTS OF
THE STATE OF DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE STATE OF DELAWARE
AND (ii) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO SERVICE OF PROCESS
IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN THE STATE OF
DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS AND TO NOTIFY THE
OTHER PARTY OF THE NAME AND ADDRESS OF SUCH AGENT.

 

19



--------------------------------------------------------------------------------

(b) If the Parties cannot resolve any dispute or claim arising under this
Agreement, then no earlier than ten (10) days nor more than sixty (60) days
following written notice to the other Parties, any Party may initiate mandatory,
non-binding mediation hereunder by giving a notice of mediation (a “Mediation
Notice”) to the other Parties to the dispute or claim. In connection with any
mediation pursuant to this Section 5.2, the mediator shall be jointly appointed
by the Parties to the dispute or claim and the mediation shall be conducted in
Houston, Texas unless otherwise agreed to by the Parties to the dispute or
claim. All costs and expenses of the mediator appointed pursuant to this section
shall be shared equally by the Parties to the dispute or claim. The then-current
Model ADR Procedures for Mediation of Business Disputes of the Center for Public
Resources, Inc., either as written or as modified by mutual agreement of the
Parties to the dispute or claim, shall govern any mediation pursuant to this
section. In the mediation, each Party to the dispute or claim shall be
represented by one or more senior representatives who shall have authority to
resolve any disputes. If a dispute or claim has not been resolved within 30 days
after the receipt of the Mediation Notice by a Party, then any Party to the
dispute or claim may refer the resolution of the dispute or claim to litigation.

(c) Subject to Section 5.2(b), each Party agrees that it shall bring any action
or proceeding in respect of any claim arising out of or related to this
Agreement, whether in tort or contract or at law or in equity, exclusively in
any federal or state courts located in Delaware and (i) irrevocably submits to
the exclusive jurisdiction of such courts, (ii) waives any objection to laying
venue in any such action or proceeding in such courts, (iii) waives any
objection that such courts are an inconvenient forum or do not have jurisdiction
over it and (iv) agrees that, to the fullest extent permitted by law, service of
process upon it may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
it at its address specified in Section 5.3. The foregoing consents to
jurisdiction and service of process shall not constitute general consents to
service of process in the State of Delaware for any purpose except as provided
herein and shall not be deemed to confer rights on any Person other than the
Parties.

5.3 Notice. All notices or requests or consents provided for by, or permitted to
be given pursuant to, this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postage-paid and registered or certified with return receipt requested
or by delivering such notice in person, by overnight delivery service or by
facsimile to such Party. Notice given by personal delivery or mail shall be
effective upon actual receipt. Notice given by facsimile shall be effective upon
actual receipt if received during the recipient’s normal business hours or at
the beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made at the address set forth
below or at such other address as such Party may stipulate to the other Parties
in the manner provided in this Section 5.3.

If to the Oasis Entities:

Oasis Petroleum Inc.

1001 Fannin Street, Suite 1500

Houston, Texas 77002

Attention: Chief Financial Officer

Facsimile: (281) 404-9501

 

20



--------------------------------------------------------------------------------

If to the Partnership Group:

Oasis Midstream Partners LP

c/o OMP GP LLC

1001 Fannin Street, Suite 1500

Houston, Texas 77002

Attention: General Counsel

Facsimile: (281) 404-9501

5.4 Entire Agreement. This Agreement, together with Services and Secondment
Agreement and the Partnership Agreement, constitute the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

5.5 Term. The initial term of this Agreement will be for a period of ten
(10) years, commencing on the Closing Date and ending on the tenth anniversary
of the Closing Date (“Initial Term”). At the conclusion of the Initial Term,
this Agreement will automatically extend from year-to-year, unless terminated by
the Partnership or the General Partner with at least ninety (90) days’ notice
prior to the end of such term, as extended.

5.6 Termination of Agreement. Notwithstanding any other provision of this
Agreement, if a GP Change of Control occurs and there has been no Oasis Change
of Control or agreement or understanding to enter into an Oasis Change of
Control, or the General Partner is removed as the general partner of the
Partnership, then this Agreement, other than the provisions set forth in
Section 3.3, Article II and this Article V, may at any time thereafter be
terminated by Oasis or the Partnership by written notice to the other Parties.
For the avoidance of doubt, the provisions contained in Section 4.1(a)(ii) and
Section 4.3 shall survive an Oasis Change of Control.

5.7 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties hereto; provided,
that following an Oasis Change of Control, any amendment effecting the rights of
any Partnership Group Member shall require the affirmative approval of the GP
Conflicts Committee. Each such instrument shall be reduced to writing and shall
be designated on its face an “Amendment” or an “Addendum” to this Agreement.

5.8 Assignment. No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties
hereto.

5.9 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same document.
All counterparts shall be construed together and shall constitute one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart hereof.

 

21



--------------------------------------------------------------------------------

5.10 Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.

5.11 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

5.12 Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner of
the Partnership shall have the right, separate and apart from the Partnership,
to enforce any provision of this Agreement or to compel any Party to this
Agreement to comply with the terms of this Agreement.

[Signature page follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

OASIS PETROLEUM INC. By:  

/s/ Taylor L. Reid

Name: Taylor L. Reid Title: President and Chief Operating Officer OASIS
PETROLEUM LLC By:  

/s/ Taylor L. Reid

Name: Taylor L. Reid Title: Chief Executive Officer OMS HOLDINGS LLC By:  

/s/ Taylor L. Reid

Name: Taylor L. Reid Title: Chief Executive Officer OASIS MIDSTREAM SERVICES LLC
By:  

/s/ Taylor L. Reid

Name: Taylor L. Reid Title: Chief Executive Officer OASIS MIDSTREAM PARTNERS LP
By:   OMP GP LLC, its general partner By:  

/s/ Michael H. Lou

Name: Michael H. Lou Title: President

Signature Page to Omnibus Agreement



--------------------------------------------------------------------------------

OMP GP LLC By:  

/s/ Michael H. Lou

Name: Michael H. Lou Title: President OMP OPERATING LLC By:  

/s/ Michael H. Lou

Name: Michael H. Lou Title: President

Signature Page to Omnibus Agreement



--------------------------------------------------------------------------------

Schedule I

 

Subject Asset

  

Owner

1. 90% non-controlling interest in Bobcat DevCo LLC and 60% non-controlling
interest in Beartooth DevCo LLC    Oasis Midstream Services LLC 2. Any other
midstream assets that Oasis builds with respect to its current acreage and
elects to sell in the future    Any Oasis Entity